831 F.2d 222
Connie C. RESHARD and Leroy Reshard, Co-personalRepresentatives of the Estate of Minnie LeeReshard on behalf of the Estate andcertain Survivors, Plaintiffs-Appellants,v.Dr. Earl BRITT, Dr. George Bonk, et al., Defendants-Appellees.
No. 86-3641.
United States Court of Appeals,Eleventh Circuit.
Oct. 6, 1987.

Connie Reshard, pro se.
Richard B. Collins, Collins, Dennis & Williams, Tallahassee, Fla., for Dr. Earl Britt.
Richard Smoak, Sale, Brown & Smoak, Panama City, Fla., for Dr. George Bonk.
P. Scott Mitchell, Fuller & Johnson, Tallahassee, Fla., for Dr. David Moore.
William H. Davis, Wadsworth & Davis, Tallahassee, Fla., for Tallahassee Community Hosp.
Appeal from the United States District Court for the Northern District of Florida;  William Stafford, Chief Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion June 26, 1987, 11th Cir., 1987, 819 F.2d 1573)


3
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.

BY THE COURT:

4
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


5
IT IS ORDERED that the above cause shall be reheard by this court in banc without oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Elbert P. Tuttle has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)